Case: 13-7086    Document: 25     Page: 1   Filed: 09/03/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   SHELIA WINSETT,
                   Claimant-Appellant,

                             v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                       AFFAIRS,
                  Respondent-Appellee.
                ______________________

                        2013-7086
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-2664, Judge Alan G. Lance Sr.
                 ______________________

                      ON MOTION
                  ______________________
                        PER CURIAM.
                        ORDER
     Shelia Winsett moves to compel the Secretary of Vet-
 erans Affairs (“Secretary”) “to produce records for discov-
 ery.” The Secretary opposes.
     To the extent that Winsett is arguing the merits of the
 decision of the United States Court of Appeals for Veter-
 ans Claims denying her October 17, 2012 “Motion to
Case: 13-7086         Document: 25   Page: 2    Filed: 09/03/2013




 2                                         WINSETT   v. SHINSEKI
 Supplement Petition,” those arguments belong in her
 brief and not in a motion.
       Accordingly,
       IT IS ORDERED THAT:
       The motion to compel is denied.


                                       FOR THE COURT


                                         /s/ Daniel E. O’Toole
                                             Daniel E. O’Toole
                                             Clerk
 s25